 634DECISIONS OF NATIONALLABOR RELATIONS BOARDBrooks Research&Manufacturing,Inc.andInterna-tionalUnion,United Automobile,Aerospace andAgricultural Implement Workers of America anditsAmalgamated Local No. 710.Case 17-CA-5093March22, 1973DECISION AND ORDERBY MEMBERSFANNING,KENNEDY, ANDPENELLOUpon a charge i duly filed by International Union,UnitedAutomobile,Aerospace and AgriculturalImplement Workers of America and its Amalgamat-ed Local No. 710 (herein called the Union) againstBrooksResearch& Manufacturing, Inc. (hereincalledRespondent), the General Counsel of theNational Labor Relations Board, by its RegionalDirector for Region 17, issued and duly served on theparties a Complaint and Notice of Hearmg2 datedJuly 14, 1972. In substance, the complaintallegesthatRespondent violated Section 8(a)(1) and (3) byattempting to terminate, on January 12, 1972, andagain on July 7, 1972, the seniority and preferentialhiring rights of unreinstated employees who hadunconditionally applied for reinstatement at thecessation of an economic strike, and Section 8(a)(5)by unilaterally engaging in the foregoing conductwithout first bargaining with the Union. The Re-spondent's answer admits certain factual allegationsof the complaint but denies the commission of unfairlabor practices.Thereafter, on September 12, 1972, a hearing washeld before Administrative Law Judge Herbert S.Silberman, at which the parties entered into astipulation on the record, agreeing upon the opera-tive facts of the case. The parties waived the makingof findings of fact and conclusions of law and theissuance of a decision and recommended order bythe Administrative Law Judge, and jointly moved thecase be transferred directly to the National LaborRelations Board for findings of facts, conclusions oflaw, and an order. They further agreed that therecord of the hearing and the General Counsel'sexhibits shall constitute the entire record in the case,that no oral testimony is necessary, and agreed uponthe date for the filing of briefs with the Board. ByOrder dated October 12, 1972, the Board granted themotion and transferred the proceeding to itself.Thereafter briefs were filed by all parties.Pursuant to the provisions of Section 3(b) of theThe charge was filed onApril 5,1972, and served by registered mail onthe Respondent on the same date2On August24, 1972,the Regional Director issued and duly served onthe parties an order rescheduling hearing from August 29 to September 12.1972NationalLabor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the entire record hereinand the briefs and makes the following:FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTRespondent, a wholly owned subsidiary of XebecCorporation, is engaged in the manufacture anddistribution of electronic devices used in the testingof computers with its principal place of businesslocated at Kansas City, Missouri. In the course andconduct of its business Respondent annually pur-chases goods and materials valued in excess of$50,000 directly from sources located outside theState of Missouri. The complaint alleges, Respon-dent's answer admits, and we find that Respondentis,and at all times material has been, an employerengaged in commerce within the meaning of Section2(6) and (7) of the Act.II.THE LABOR ORGANIZATION INVOLVEDThe complaint alleges, Respondent's answer ad-mits, and we find that the Union is, and at all timesmaterial has been, a labor organization within themeaning of Section 2(5) of the Act.III.THE ALLEGED UNFAIR LABOR PRACTICESA.The Stipulated FactsOn April 12, 1967, the International Union wascertified as collective-bargaining agent for Respon-dent's production and maintenance employees.3 OnNovember 12, 1970, Respondent and the Interna-tional Union agreed that both the International anditsAmalgamated Local No. 710 would be parties toany collective-bargaining agreement reached withRespondent.On February 1, 1971, 60 of the 80 employees in thebargaining unit began an economic strike againstRespondent. During the strike, which ended on July9, 1971, nine of the striking employees returned towork. Between June 29 and July 12, 1971, 48 of thestriking employees, all of whom had been perma-nently replaced, made unconditional applications forreinstatement to their former employment withRespondent.On July 8, 1971, Respondent and the Union met atthe offices of the Federal Mediation and Conciliation3SeeDIT-MCO, Incorporated,168 NLRB 1019 On June 17. 1968. theBoard,DIT-MCO, Incorporated,171NLRB 1458, entered its Orderrequiring Respondent, as successor employer to DIT-MCO. Inc , to bargainwith the Union On June 30, 1970, the United States Court of Appeals forthe Eighth Circuit granted enforcement of the Board's Order (423 F 2d 775)202 NLRB No. 93 BROOKS RESEARCH& MFG, INC.Service at Kansas City, Missouri. As a result of thediscussions at that meeting Respondent implementedthe following recall procedures. Separate preferentialhiring lists were set up for striking employees whoapplied for reinstatement on June 29, July 2, andbetween July 8 and July 12, 1971. The recall was tobe accomplished by telephonic notification to theemployees, with confirmation by letter or telegram.Respondent was to use the last-known addresses andtelephone numbers on file with it to implement theoral recall and written confirmation. Except wherethere was mutual agreement to extend the time, theemployee had 3 days to report to work after beingnotified to return. At the July 8 meeting there was nodiscussion as to the duration of the preferentialhiring rights of the applicants, except as to some whowere tentatively granted reinstatement rights for ayear.Between August 10, 1971, and January 11, 1972,Respondent recalled 5 of the 48 employees who hadmade unconditional application for reinstatement.Since June 29, 1971, and up to the signing of thestipulation on September 12, 1972, Respondent hasnot hired any new employees for positions previouslyfilled by individuals on the preferential hiring lists.On January 28, 1972, Respondent President F. L.Thompson sent a letter to each of the remaining 43employees on the preferential hiring lists informingthem that "pursuant to the Company's proceduresand policies your rights and seniority were terminat-ed on 1-12-72." Respondent's procedures andpolicies relied on provide that:Any employee shall cease to have seniority andhis name shall be removed from the Seniority Listand his employment with the Company willterminate in the event . . . (h)e is laid off for aperiod of six (6) consecutive months.On July 7, 1972,4 the Respondent, by letter,notified the 43 unrecalled employees that:We wrote you on January 28, 1972, giving notice,consistent with company policy on duration onrecall rights, of the expiration of the preferentialhiring lists as of January 12, 1972. It has beenbrought to our attention that in negotiations priorto the strike, tentative agreement was reachedwith the Union giving certain employees recallrights for one year after layoff. Accordingly, andto be fair to all concerned, we have decided toextend the duration of the preferential hiring listone year from date of application for reinstate-ment.IThis action was taken 2 months after the Union filed the instant chargeand I week before the Regional Director issued the instant complaintB.Contentionsof theParties635The General Counsel and the Union contend thatthis case is governed by the Board's decision inLaidlaw Corp.,5which evolved from the SupremeCourt's decision inFleetwood Trailer.6They contend,in essence, that under the holdings of those caseseconomic strikers who have made unconditionalapplication for reinstatement are entitled to beoffered the opportunity to fill vacancies for whichthey are qualified if they have not obtained "otherregular and substantially equivalent employment,"and that this continuing right can be defeated onlyby the employer's showing "legitimate and substan-tialbusiness justification." They contend that Re-spondent has not shown legitimate and substantialbusiness justification for its action but that itsbusiness justification defense is, in fact, an after-thought, since at the time it eliminated the preferen-tialhiring lists it justified its action solely on theground that the economic strikers were entitled to nogreater rights than laid-off employees.The Respondent contendsLaidlawandFleetwoodTrailerdo not govern, as they do not reach the issueof the impact of the passage of time on an employer'sduty to honor applications for reinstatement. Inaddition, the Respondent raises a business justifica-tion defense, contending that the individuals on thepreferential hiring lists are, in its judgment, no longerqualified to perform Respondent's work because ithas changed many of its product lines since thecommencement of the strike.C.Discussion and ConclusionsWe agree with the General Counsel and the Unionthat Respondent's termination of the recall rights ofthe employees on the preferential hiring list onJanuary 28, and again on July 7, 1972, violatedSection 8(a)(3) and (1) of the Act. We further agreethatRespondent's unilateral termination of suchrecall rights without first bargaining with the Unionconstitutes a violation of 8(a)(5) and (1) of the Act.Our reasons follow.InFleetwood Trailer,389 U.S. at 381, the SupremeCourt held:. . . the status of the striker as an employeecontinues until he has obtained "other regularand substantially equivalent employment" . . . .If and when a job for which the striker is qualifiedbecomes available, he is entitled to an offer ofreinstatement. The right can be defeated only ifthe employer can show "legitimate and substan-5 1 7 1 NLRB 1366, enfd 414 F 2d 99, cert denied 397 U S 920bN L R B v Fleetwood Trailer Company.389 U S 375 636DECISIONSOF NATIONALLABOR RELATIONS BOARDtealbusiness justifications."N.L.R.B. v. GreatDane Trailers,388 U.S. 26.The Board in its decision inLaidlaw7appliedFleetwoodtohold that economic strikers whounconditionally apply for reinstatement when theirpositions are filled by permanent replacements areentitled to full reinstatement upon departure ofreplacements or when jobs for which they arequalified become available, unless they have in themeantime acquired regular and substantially equiva-lent employment or the employer can sustain itsburden of proof that the failure to offer fullreinstatementwas for legitimate and substantialbusiness reasons.The General Counsel and the Union, pointing outthat these decisions set no time limit with respect tothe right to reinstatement, therefore contend that thepassage of time has no effect on the right toreinstatement, and that this right to vacancies whicharise and for which the employees on the list qualifycontinues indefinitely unless the employees obtainother "regular and substantially equivalent employ-ment" or the employer proves legitimate andsubstantial business justification for terminating theright.On the other hand, Respondent contends that theSupreme Court inFleetwoodand the Board inLaidlawwere not faced with, and did not deal with,theeffectof the passage of time. Respondentcontends that a time limit should be set because itwould be unreasonably onerous to require anemployer to keep for an indefinite time records ofstrikerswho might be eligible for reinstatement.Respondent, comparing economic strikers to laid-offemployees, and relying on the Board's decision inWahl Clipper,8suggests that a 1-year rule commenc-ing from the end of a strike (rather than from thebegining of the strike as with voter eligibility) wouldbe reasonable and appropriate.9We reject the Respondent's contention that eco-nomic strikers should be equated with laid-offemployees.The reinstatement rights of economicstrikersunderFleetwood TrailerandLaidlawarestatutory as distinguished from the rights of laid-offemployees. A layoff constitutes a discontinuance ofwork for an employer which does not rise to the levelof a lawful economic strike, participation in which isprotected under Section 7 and 13 of the Act.Likewise,we believe the Respondent's reliance onWahl Clipper, supra,ismisplaced. In that case theBoard majority held only that economic strikers werenot eligible to vote in a Board election after theexpiration of 1 year from the commencement of aneconomic strike.That decision was grounded on theconstruction of specific language in Section 9(c)(3)concerning the voting eligibility of economic strikers.We likewise reject the Respondent'scontentionthat a time limit should be placed on the reinstate-ment rights of economic strikers.Not only is such atime limit contrary to the principles enunciated inFleetwoodandLaidlaw,the alleged burden upon anemployer is neither onerous nor severe. As theSeventh Circuit said inLaidlaw,supraat 105, fn. 2:We donot view the employer's duty to seek outreplaced economic strikers to be a severe burdenin practice. "Employers,who presumably retainthe addresses and phone numbers of the strikers,should not find it overly burdensome to give themnotice that a position has fallen vacant."82 Harv.L. Rev.1777, 1779 (1969).Likewise,inAmericanMachinery,i0theFifthCircuit rejected a similar contention concerning thealleged burdens imposed upon an employer due tothe passage of time. It statedat 1327:We are not impressed with [respondent's] protes-tation that the difficulty of seeking out strikers"severalmonths"or "five years" after theirapplication for reinstatement,when a replace-ment leaves,justifies its conduct.Under the agreement reached by the parties herein,theRespondent'sburden is slight. Thus, when avacancy arises recall istobe bytelephone withconfirmation by letter or telegram.Respondent isrequired only to use the last known addresses andtelephone numbers on file with it.The recalledemployee has only 3 working days to report afterbeing notified to return. If an employee refuses anoffer of reinstatement or does not respond, his namemay be deleted from the list.Therefore,contrary to its contention,Respondentdoes not have to maintain the entire preferentialhiring list indefinitely.In addition,theremay beother meansby whichRespondent can cope with itsalleged burden.For example,although we find itunnecessary to consider at this time,we note that theFifthCircuit suggested inAmericanMachinery,supra:. . . he might notify the strikers when theyrequest reinstatement of a reasonable time duringwhich their applicationswillbe consideredcurrent and at the expiration of which they musttake affirmative action to maintain their currentstatus.In fact,Respondent relies onAmerican Machinery,7Supra,fn 5January 1972, 6 months after the strike ended Rather, without further8 195 NLRB No 104, Member Fanning dissentingexplanation,itcontends its January 1972 action was also reasonable9 In spite of this suggestion, Respondent does not concede it violated10AmericanMachinery Corporation vN L R B,424 F 2d 1321, 1327Sec 8(a)(1), (3), and(5)when it terminated the strikers'hiring rights in BROOKS RESEARCH& MFG., INC.637contending that when it sent its letter of July 7, 1972,informing all those on the preferential hiring list thattheirapplicationswould be terminated, not oneemployee took affirmative action to protest, or tomaintaina current status and therefore their rein-statement rights should be terminated. The difficultywith this contention is that Respondent did notrequest the strikers to take any affirmative action tomaintain their current status. However, in line withthe Fifth Circuit's suggestion we see no reason whytheRespondent cannot at reasonable intervalsrequest the employees on the preferential hiring liststo notify it whether they desire to maintain theirrecall status.Respondent next contends that the period of timeitmaintained the preferential hiring list is reasonablein light of the Board's decision inUnited AircraftCorporationwhere the Board" accepted an agree-ment of the parties to limit the duration of the recallrights of economic strikers to a fixed period of timeprovided certain safeguards were met.12 The defectinRespondent's contention is obvious; it had nosuch agreement with the Union concerning theduration of the strikers' recall rights.Finally, Respondent contends that it has legitimateand substantial business reasons for terminating thestrikers'reinstatementrights because the individualson the list are no longer qualified to perform thework it requires. At the hearing the parties stipulatedthatRespondent's products are constantly beingchanged and upgraded with new techniques inmanufacture and design. The stipulation concludeswith the following:. . . during the period from February 1, 1971, todate, some of the products being manufacturedby the company have changed. Because of thesechanges:(1) Some new production equipment has beenacquired and placed in service by the companywithwhich the individuals on the preferentialhiring list are unfamiliar.(2)Changes in the kind of work operationsperformed by the labor force have taken place.While it cannot be proved as an objective fact,the company believes that the individuals on thepreferential hiring list presently would not be ableto perform work in the company's plant anymoreeffectively or efficiently than if they had neverworked for the company.We are unable to accept Respondent's assertedbusiness justification defense. As the Supreme Courtpointed out inFleetwood Trailer,"the burden ofproving justification is on the employer. . . ." Herethe Respondent's defense concededly amounts to nomore than speculation;itstatesonly that "itbelieves" or "in itsjudgment" the strikers are nomore qualified than new employees would be.13Moreover it appears to us that Respondent's defensegrounded on its alleged belief that the strikers are nolonger qualifiedis anafterthought since no mentionwas made of the matter in either the communicationsof January 28, or July 7, 1972, to the employees.Finally, as the General Counsel points out, changeinmethod of operation and sophistication ofproducts was one of the arguments used by Respon-dent in 1967 when it sought to avoid any bargainingobligation with the Union (seeDIT-MCO, Incorpo-rated,171NLRB 1458). Thus, prior to the strike,Respondent's products, machinery, and methods ofproduction changed a number of times. Yet theemployees were able to adapt to prior changes inmethods of operation and production of newproducts or they would have been discharged.CONCLUSIONS OF LAW1.Brooks Research & Manufacturing, Inc., is anemployer engaged in commerce within the meaningof Section 2(6) and (7) of the Act, and it willeffectuate the purposes of the Act to assert jurisdic-tion herein.2.International Union, United Automobile, Aero-space andAgricultural ImplementWorkers ofAmerica and its Amalgamated Local No. 710 areand at all times material herein have been labororganizations within the meaning of Section 2(5) ofthe Act.3.By terminating on January 12, 1972, and againon July 7, 1972, the seniority and preferential hiringrights of unreinstated employees who had uncondi-tionally applied for reinstatement at the cessation ofan economic strike, Respondent has discriminated inregard to hire or tenure of employment and otherterms and conditions of employment to discourageunion activity and membership in a labor organiza-tion within the meaning of Section 8(a)(3) and (1) ofthe Act.4.By unilaterally engaging in the foregoingconduct without first bargaining with the Union,Respondent has violated Section 8(a)(5) and (1). ofthe Act.THE REMEDYHaving found that Respondent has engaged incertain unfair labor practices, we shall order that itcease and desist therefrom and take certain affirma-it192 NLRB No 62, Members Fanning andBrown dissentingizAs set forth in his dissent inUnited Aircraft,Member Fanning doesnot subscribe to the view that a union has an unqualified right to waiverecall rights of economic strikers13 In addition,ifany employee,including a recalled striker,is in fact,unqualified or cannot do the work,Respondent may act accordingly 638DECISIONSOF NATIONALLABOR RELATIONS BOARDtive action designed to effectuate the basic policies ofthe Act.Having found that Respondent violated Section8(a)(3) and (1) of the Act by unlawfully terminatingthe economic strikers' preferential hiring rights, weshall order Respondent to cease and desist from suchaction.We shall also order Respondent to rescind theaction taken on January 28, and July 7, 1972, and toreinstitute the preferential hiring list agreed to byRespondent and the Union on July 8, 1971, and toimplement the recall procedures agreed to by theparties on July 8, 1971. Further, we shall order thatthe reinstatement rights of said employees continuein accordance with the applicable principles of lawset forth inFleetwoodandLaidlawand that asvacancies occur, whether due to the departure ofemployees, increases in the work force, or otherwise,those employees qualified for reinstatement beoffered such positionsunlessthey have obtainedother regular and substantially equivalent employ-ment. Although between the dates of Respondent'sunlawful action and the stipulation herein, Septem-ber 12, 1972, no employees have been hired forpositionspreviously filled by individuals on thepreferentialhiring list,we shall order that anyemployeeswho would have been recalled sinceSeptember 12, 1972, but for Respondent's unlawfulconduct, be reinstated to the positions in which theywould have been placed had they been recalled,without prejudice to their seniority or other rightsand privileges and made whole for any loss ofearnings they may have suffered by reason of thediscriminatory failure to reinstate them in accord-ance with F. W.Woolworth Company,90 NLRB 289,andIsisPlumbing & Heating Co.,138 NLRB 716.Having found that Respondent violated Section8(a)(5)by unilaterally terminating the economicstrikers' preferential hiring rights without bargainingwith the Union, we shall order Respondent to ceaseand desist from such unilateral action and fromunilaterally attempting to modify or terminate thepreferentialhiring list and the implementationprocedures agreed to by Respondent and the Unionon July 8, 1971.We shall also order Respondent to bargain with theUnion over any proposed modifications of thepreferential hiring lists or recall procedures.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board hereby orders that the Respondent,Brooks Research & Manufacturing, Inc., KansasCity,Missouri, its officers, agents, successors, andassigns, shall:1.Cease and desist from:(a)Terminating or attempting to terminate theseniority and preferential hiring rights of the unrein-stated employees who unconditionally applied forreinstatement herein.(b)Unilaterally terminating,modifying, or at-tempting to terminate or modify the seniority andpreferential hiring rights of such unreinstated em-ployees without bargaining with the Union.(c) In any like or related manner interfering with,restraining,or coercing its employees in the exerciseof their rights guaranteed by Section 7 of the Act.2.Take the following affirmative action whichthe Board finds will effectuate the policies of the Act:(a)Rescind its termination or attempted termina-tion of the preferential hiring rights of the unreinstat-ed economic strikers, and reinstitute and abide bythe preferential hiring lists and recall proceduresagreed to by Respondent and the Union on July 8,1971, as is more completely set forth in the section ofthis Decision entitled "The Remedy."(b)Offer immediate and full reinstatement withbackpay as set forth in "The Remedy" to anyemployeewho would have been recalled sinceSeptember 12, 1972, but for Respondent's unlawfulconduct.(c)Bargain with the Union over any subsequentproposed modification of the preferential hiring listsand recall procedures agreed to by the Respondentand the Union on July 8, 1971.(d) Preserve and, upon request, make available tothe Board or its agents, for examination and copying,allpayroll records, social security payment records,timecards, personnel records and reports, and allother records necessary to analyze the amount ofbackpay due under the terms of this Order.(e)Post at its Kansas City, Missouri, plant andmail to each of the unreinstated economic strikerscopies of the attached notice marked "Appendix." 14Copies of said notice, on forms provided by theRegional Director for Region 17, after being dulysigned by Respondent's authorized representative,shall be posted by it and mailed to said employeesimmediately upon receipt thereof, and the postedcopiesmaintained by it for 60 consecutive daysthereafter, in conspicuous places, including all placeswhere notices to employees are customarily posted.Reasonable steps shall be taken by Respondent toinsure that said notices are not altered, defaced, orcovered by any othermaterial.14 In the event that this Order is enforced by a Judgment of a UnitedJudgment of the United States Court of Appeals Enforcing an Order of theStates Court of Appeals,the words in the notice reading "Posted by OrderNational Labor Relations Board "of the National Labor Relations Board" shall read "Posted Pursuant to a BROOKS RESEARCH & MFG, INC639(f)Notify the Regional Director for Region 17, inwriting, within 20 days from the date of this Order,what steps the Respondent has taken to complyherewith.APPENDIXNOTICE TO EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT discourage membership inInternational Union, United Automobile, Aero-space and Agricultural ImplementWorkers ofAmerica and its Amalgamated Local No. 710, orany other labor organization, by attempting toterminate or terminating the preferential hiringrights of unreinstated economic strikers so long assuch strikers have not abandoned their employ-ment with Respondent for other substantial andequivalent employment.WE WILL NOT terminate, attempt to terminate,ormodify the seniority or preferential hiringrights of the economic strikers without bargainingwith the Union.WE WILL rescind our termination of thepreferentialhiringrightsof the unreinstatedeconomic strikers on the preferential hiring listsagreed to by the Union and us on July 8, 1971,and will reinstitute and abide by the preferentialhiring lists and recall procedures we agreed to onJuly 8, 1971.WE WILL bargain with the Union over anyproposed modifications of the preferential hiringlists and recall procedures.WE WILL NOT in any like or related mannerinterferewith, restrain, or coerce our employeesin the exercise of their rights guaranteed bySection 7 of the Act.BROOKS RESEARCH&MANUFACTURING, INC.(Employer)DatedBy(Representative)(Title)This is an official notice and must not be defacedby anyone.This notice must remain posted for 60 consecutivedays from the date of posting and must not bealtered, defaced, or covered by any other material.Any questions concerning this notice or compli-ance with its provisions may be directed to the BoardOffice, 610 Federal Building, 601 E. 12th Street,KansasCity,Missouri64106,Telephone816-374-5181.